UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-49636 VIKING SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 86-0913802 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 134 Flanders Road, Westborough, MA 01581 (Address of principal executive offices) (Zip Code) (508) 366-3668 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesx No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filer (Do not check if a smaller reporting company) ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes¨ Nox The registrant had 72,382,598 shares of common stock, $0.001 par value per share, issued and outstanding as of October 31, 2011. FORM 10-Q FINANCIAL STATEMENTS AND SCHEDULES VIKING SYSTEMS, INC. For the Quarter ended September 30, 2011 PART I - FINANCIAL INFORMATION Page No. Item 1. Financial Statements: Balance Sheets atSeptember 30, 2011 (unaudited) and December 31, 2010 3 Statements of Operations for the Three and Nine Months Ended September 30, 2011 and 2010 (unaudited) 4 Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 (unaudited) 5 Notes to Financial Statements 6-9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10-14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 14 14-15 Item 4. Controls and Procedures PART II - OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. [Removed and Reserved] 15 Item 5. Other Information 15 Item 6. Exhibits 16-17 Signatures 18 2 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS VIKING SYSTEMS, INC. Balance Sheets September 30, December 31, (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Total current liabilities Commitments and contingencies Stockholders’ Equity: Preferred Stock, $0.001 par value, 25,000,000 shares authorized; No shares outstanding at September 30, 2011 and December 31, 2010 - - Common stock, $0.001 par value, 400,000,000 shares authorized;72,382,598 and58,806,434issued and outstanding at September 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the interim financial statements. 3 VIKING SYSTEMS, INC. Statements of Operations -Unaudited Three Months Ended Nine Months Ended September 30, September 30, Sales, net $ Cost of sales Gross profit Operating expenses: Selling and marketing Research and development General and administrative Total operating expenses Operating loss ) Other income (expense): Interest income Interest expense - - - ) Gain on sale and license of assets - - - Total other income Net loss $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average shares - basic and diluted The accompanying notes are an integral part of the interim financial statements. 4 VIKING SYSTEMS, INC. Statements of Cash Flows – Unaudited Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock based compensation expense Gain on sale and license of assets (69,952 ) - Changes in operating assets and liabilities: Accounts receivable (633,031 ) (367,309 ) Inventories (526,923 ) (168,109 ) Prepaid expenses and other current assets (280,468 ) Accounts payable Accrued expenses Deferred revenue (329,479 ) Net cash used in operating activities (2,048,400 ) (1,819,745 ) Cash flows from investing activities: Purchase of property and equipment (482,214 ) (367,889 ) Net cash used in investing activities (482,214 ) (367,889 ) Cash flows from financing activities: Proceeds from warrant exercise - Proceeds from issuance of common stock Stock issuance costs (111,028 ) (37,009 ) Net cashprovided by financing activities Net increasein cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ $ Income taxes $
